Andrews, Judge.
Carl Hyde and his wife filed a malpractice action against Dr. William Nisbet Toole and the Fulton County Hospital Authority d/b/a Northside Hospital (“Northside”). Separate judgments were entered pursuant to the jury’s verdict against-Dr. Toole in the total amount of $150,000 and in favor of the hospital. Following the trial court’s denial of the Hydes’ motions for new trial, Dr. Toole tendered and the Hydes accepted payment of $150,000 in full satisfaction of the judgment. Nevertheless, the Hydes appeal from the judgment entered in favor of Northside Hospital.
Northside filed a motion to dismiss the appeal on grounds that regardless of the separate documentary judgments entered pursuant to the jury’s verdict against Dr. Toole and in favor of Northside, the sole judgment in this case has been fully satisfied.
“The case of Western Union Telegraph Co. v. Griffith, 111 Ga. 551 (36 SE 859) is controlling authority as to [the motion to dismiss]. The Griffith case holds that where, in a case against co-defendants alleged to be joint and several tortfeasors, the verdict is in favor of the plaintiff as to one of the defendants but absolves the other from liability, the plaintiff may have the election of being content with the verdict, or of moving for a new trial. If the latter is chosen and a new trial granted the entire verdict would be set aside, hence both defend*733ants are interested in an appeal from a judgment overruling the motion and must be named defendants in error in the bill of exceptions.” Griffin v. Ross, 93 Ga. App. 407, 411 (1) (91 SE2d 815) (1956). Having accepted payment of the judgment against Dr. Toole in full satisfaction of the jury’s verdict against that defendant, the Hydes are thus estopped from appealing the judgment entered against them as to the liability of Northside Hospital.
Such conclusion is also demanded since, were the judgment in favor of the hospital reversed, on retrial Northside would be authorized to introduce the satisfaction of the prior judgment against Dr. Toole as a limitation on the amount of damages the Hydes might recover against the hospital for the same injuries. Thompson v. Hardy Chevrolet-Pontiac-Buick, 211 Ga. App. 521 (1) (439 SE2d 689) (1993). Accordingly, the appeal in this case is dismissed.

Appeal dismissed.


Johnson, J., concurs. Beasley, P. J., concurs specially.